Citation Nr: 1813248	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  13-27 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral lower extremity disability, including residuals of bilateral shin splints and stress fractures.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard of Oregon from February 2003 to January 2010 with active service from March 11 to June 28, 2003, and subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (IDT).

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in September 2016, at which time it was remanded for further development.  In an October 2017 rating decision, the RO granted service connection for posttraumatic stress disorder with major depressive disorder and also granted service connection for right shoulder tendinitis.  That decision represents a fully favorable and final determination of those issues and they are no longer in appellate status.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's bilateral lower extremity disability, including residuals of bilateral shin splints and stress fractures had its onset during military service or is otherwise related to such service.

2.  The weight of the evidence is against a finding that the Veteran's left shoulder disability had its onset during military service or is otherwise related to such service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral lower extremity disability, including residuals of bilateral shin splints and stress fractures have not been met.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim.  The VA provided the Veteran with a notice letter in July 2010.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations in October 2011 and October 2016.

As noted above, the case was previously before the Board.  As the requested development has been completed, no further action to ensure substantial compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board will proceed to the merits of the appeal.



Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or for an injury incurred or aggravated by inactive duty training (IDT).  38 U.S.C. §§ 101 (24), 106, 1110, 1131.  ACDUTRA means full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  38 U.S.C. § 101 (22) (a), (c).  IDT means duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C. § 101 (23); 38 C.F.R. § 3.6 (d).

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as arthritis, if the disease becomes manifest to a compensable degree within one year after service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Notably, however, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or IDT.  McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"); Biggins v. Derwinski, 1 Vet. App. 474, 478   (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Bilateral Lower Extremities

The Veteran contends that activities during active service caused her lower extremity disability.  At her hearing in March 2017, she stated that the injury was caused by marching with rucksacks, constant running in boots, and standing for long periods of time.  She sought treatment through the years since 2003.  Hearing Transcript, at 8.

Service treatment records include a June 2003 Screening Note of Acute Medical Care in which the Veteran complained of shin pain and leg cramps for two months.  She had medial leg pain with general tenderness of the tibial area, left greater than right.  She was seen for follow up of stress fractures of both legs and needed her profile extended.  A Physical Training Waiver was requested for her due to stress fractures.  12/20/11 Medical Treatment Record-Government Facility, at 25, 47-48; 6/16/14 Military Personnel Record, at 1.

The Veteran was diagnosed with myalgia in September 2011.  She reported pain and that her knees and ankles hurt more when she was on her feet.  She had normal lower extremity strength.  3/17/2016 Medical Treatment Record-Non-Government Facility, at 11-12.

In October 2011, the Veteran underwent a VA examination.  She provided a copy of a Request for Physical Training Waiver.  She complained of daily pain since basic training, and had tenderness on palpation to the joint or soft tissue of both legs.  She also had tenderness to palpation over the tibial shaft, tibialis anterior muscle and tendon, and peroneal muscle and tendon.  The Veteran was diagnosed with lower extremity myalgia and indicated that the objective findings were not consistent with a tibial stress fracture/shin splints.  The examiner explained that the Veteran had tibial shaft and soft tissue pain and no increased pain with percussion of the bone that was more a generalized painful inflammatory process would fall in the category of her myalgia diagnosis.  However, the examiner did not take the Veteran's treatment history from June 2003 into account.  10/21/2011 VA Examination.

The Veteran was afforded another VA examination in October 2016.  She reported that she continued having shin pain since basic training.  She was diagnosed with fibromyalgia approximately five years earlier.  She did not report swelling.  Prolonged sitting caused numbness and tingling in the feet.  Prolonged standing or walking, and cold weather aggravated her pain.  During a flare-up, she was limited in the amount she could walk.  The examiner opined that the lower extremity disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  There were no objective findings of a shin splints/tibial stress syndrome at examination.  There was no doubt that the Veteran was experiencing lower leg pain, however, objective findings revealed soft tissue etiology which was consistent with her myalgia diagnosis.  Per the examiner, the current symptoms were not one in the same as those reported in 2003.  The shin splints reported in 2003 did not seem to have recurred and did not have the chronicity to indicate that her current myalgia was related to the same complaints of shin splints during her time in military service.  There were of different etiology and were a different diagnosis.  The two conditions were separate and independent of one another.  Medically, there was no link between her bilateral leg pain in 2003 and the leg pain she was complaining of at examination.  10/21/2016 C&P Examination.

The Board finds that a current lower extremity disability has been established.  Indeed, myalgia has been diagnosed by both the Veteran's treating doctor and the VA examiners.  As noted above, an in-service incident is shown in June 2003 via the service treatment records.  The Board finds that the evidence establishes the first two elements of service connection.  Therefore, the question remaining for consideration is whether the current diagnosis is linked to this in-service incident and treatment by medical nexus opinion.

As explained below, the Board finds the medical evidence is against such a nexus in this case.

After a review of the claims file, the October 2016 examiner determined that the evidence did not support a current lower extremity disability, including residuals of bilateral shin splints and stress fractures related to service.  The Board deems the 2016 VA opinion as highly probative and deserving of significant weight.  In this regard, the Board notes the examiner performed a physical examination, recorded and reviewed the pertinent medical history, reviewed diagnostic testing (x-rays), and provided a clear and succinct opinion.  Moreover, no other competent medical evidence refutes that opinion.  Thus, the Board finds the probative competent medical evidence, when view against other competent evidence of record, does not show a causal connection between the current disability and the Veteran's service, to include the 2003 complaints.  Moreover, as the claimed disorder is not among the chronic diseases listed under 38 C.F.R. § 3.309(a), an award of service connection based solely on continuity of symptomatology is not for application here.  Walker v. Shinseki, 708 F.3d 1331( Fed. Cir. 2013).

The Board acknowledges the Veteran's testimony regarding her symptoms since service.  However, in this regard, lay witnesses are competent to opine as to some matters of etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the claimed disability involves internal medical processes that extend beyond immediately observable cause-and-effect relationships that are of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the lay statements as to etiology in this case cannot serve to enable an award of service connection here.

For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107 (b).

Left Shoulder

The Veteran contends that her left shoulder disability is due to heavy lifting and repetitive use while cooking during active duty.  At her hearing in March 2016, she stated that her shoulder problems began about 2007.  She reported that she lifted pots that weighed approximately fifty pounds and she had to mix large quantities of food in a repetitive motion of stirring.  She reported her shoulder problem and was told to obtain treatment from civilian providers and was never informed about getting a line of duty determination.  Hearing Transcript, at 3, 5, 12 

A February 2008 physical therapy evaluation notes complaints of right shoulder pain intermittently for two years, which was constant in the past three months.  Right shoulder tendinitis was assessed.  The record was silent for complaints of the left shoulder. The Veteran was diagnosed with myalgia in September 2011.  At the evaluation, she reported some shoulder pain and it was noted that active overhead elevation produced some mild sub acromial region pain bilaterally.  6/16/2011 Medical Treatment Record-Non-Government Facility, at 1; 3/17/2016 Medical Treatment Record-Non-Government Facility, at 11.

The Veteran was afforded a VA examination in October 2016.  She reported that she developed right shoulder pain about eight years earlier in 2008.  Her doctor diagnosed her with tendinitis.  Physical therapy worsened the shoulder and then she started having pain in her left shoulder.  She denied any shoulder injuries since then.  She continued to have bilateral shoulder pain with her right shoulder being worse than her left.  Her pain is aggravated with lifting, chopping vegetables, or doing any work.  She experienced flare-up episodes on a daily basis and it took anywhere from an hour to five days for the pain to subside to baseline levels.  She did not utilize any assistive devices.  The examiner opined that the left shoulder disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Medical records confirmed the Veteran's complaint of right shoulder pain in 2008.  At examination she reported that she began feeling pain about 4-5 days later.  However, there was no documentation of a left shoulder injury or complaints at that time and physical therapy did not note any issues, nor did a doctor's visit note any left shoulder pain.  The first notation of left shoulder pain was in September 2011.  Upon examination, she had impingement syndrome and joint mild arthritis.  Her generalized global shoulder pain was consistent with myalgia and mild arthritis of the acromioclavicular joint which was not trauma related and was instead age appropriate.  10/21/2016 C&P Examination.

After reviewing the evidence, the Board finds that service connection for a left shoulder disability is not warranted on a direct basis.

The medical evidence establishes that the Veteran is currently diagnosed with impingement syndrome and mild joint arthritis.  However, despite the Veteran's current disabilities, the Board finds that there is no adequately supported competent evidence specifically linking the Veteran's left shoulder disabilities to active service.

The October 2016 examiner reviewed the claims file and determined that there was not a link of the disability to active service.  The Board deems the 2016 VA examiner's opinion as highly probative and deserving of significant weight.  As previously noted the examiner performed a physical examination, recorded and reviewed the pertinent medical history, reviewed diagnostic testing (x-rays), and provided a clear and succinct opinion.  Moreover, no other competent medical evidence refutes that opinion.  Thus, the Board finds the probative competent medical evidence, when viewed against other competent evidence of record, does not show a causal connection between the left shoulder disabilities and the Veteran's service, to include the complaints of right shoulder pain in-service.

In the present case, the also Board also finds that the weight of the evidence is against a finding of continuity of symptomatology from service to the present.

In this case, the Veteran never reported left shoulder problems while on active duty.  As noted above, evidentiary presumptions do not extend to periods of ACDUTRA unless the disability manifests at that time.  The Veteran contends that her symptoms began about 2007 to 2008.  Nevertheless, the Veteran's first recorded complaint of left shoulder pain was in 2011, which was about eight years after active duty, two years after any period of ACDUTRA, and three years after reporting right shoulder pain in 2008.  She was not diagnosed with mild joint arthritis until October 2016.  The October 2016 VA examiner also found that service treatment records did not provide relevant evidence to support her left shoulder disability, but rather, that her disability was due to the aging process.  In sum, the Board finds multiple pieces of evidence to be probative and weigh against a finding of continuity.  

To the extent that the Veteran is providing her own etiological opinion, as noted above, the Board finds that she is not competent to do so for her left shoulder disability.  While the Federal Circuit in Jandreau indicated a veteran is competent to diagnose a separated shoulder, the question of whether the impingement syndrome and mild joint arthritis was indicative of a long term injury or disease process that continued to the present time is more akin to the complex medical questions as to which veterans have been found not to be competent.  To the extent the Veteran is competent to opine on this question, the specific, reasoned opinion of the VA examiner is of greater probative weight than the Veteran's more general lay assertion.

Additionally, the evidence does not demonstrate that the mild joint arthritis manifested to the requisite degree within one year of service separation.  Accordingly, the chronic disease presumptive provisions do not apply in this case.  38 C.F.R. § 3.307.

For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107 (b).


ORDER

Service connection for a bilateral lower extremity disability, including residuals of bilateral shin splints and stress fractures is denied.

Service connection for a left shoulder disability is denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


